Citation Nr: 0107731	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This appeal arises from a May 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for PTSD.  The notice of disagreement 
(NOD) was received in June 1998.  The statement of the case 
(SOC) was issued in July 1998.  The veteran's substantive 
appeal was received in July 1998.  

On January 3, 2001, the undersigned presided over a hearing 
by way of videoconferencing technology.  The veteran had 
previously indicated his consent to conducting the hearing in 
this manner, and a waiver of his right to an in-person 
hearing is associated with the claims folder. 

REMAND

The veteran contends that he suffers from PTSD that has its 
origins in his Vietnam service.  In an August 1998 PTSD 
questionnaire sent to him by the RO, he states that he "saw 
a lot of people killed in Vietnam."  Service records 
indicate that the veteran served in Vietnam with Service 
Battery, 8th Battalion, 4th Artillery as a track vehicle 
mechanic from May of 1968 to May of 1969.

During a January 1999 VA examination at the Charleston VA 
Medical Center (VAMC), the veteran indicated that he had 
arrived in Vietnam in mid-1968 and been stationed at "Dang 
Wa".  His primary post was at the motor pool where he served 
as a mechanic.  The examiner noted that the veteran had 
performed some convoy work, and that he had been at "Dang 
Wa" during the TET Offensive during which it received mostly 
mortar and rocket fire.  The veteran indicated that he had 
developed a significant drug habit in Vietnam and that it 
continued after his return and discharge from service.  When 
asked about stressors, the veteran responded that he had seen 
"a lot of Vietnamese get killed" by convoy trucks.   He 
also said that the occasional incoming enemy fire got to be a 
bit much and that he hated the confined feeling of the 
bunkers.  On inquiry of symptomatology, the veteran said "I 
continue to see things" including people getting run over.  
He also indicated that his sleep was sometimes disturbed by 
thoughts of death.  The examiner indicated that the veteran 
had stated some symptoms that could be consistent with PTSD 
of a mild form, but he did not specifically diagnose PTSD.  

During a January 2001 videoconference hearing, the veteran 
provided more information concerning the units with which he 
served and his work during his time in Vietnam.  He stated 
that he had been stationed at "Dung Har" and that he was 
attached to the "8th and 4th Artillery" as a mechanic.  He 
related that he occasionally drove on convoys, and that on a 
"few" occasions, they received fire.  The veteran also 
stated that he had performed the duties of perimeter guard 
when his name came up on the duty roster.  He maintained that 
his base received rocket and mortar attacks "sometimes once 
or twice a month" and that during these attacks all 
personnel were required to go to the bunkers with rifles or 
to man the artillery.  

Further information concerning the veteran's claimed 
stressors was also given during the veteran's hearing.  He 
indicated that he had seen three or four dead soldiers on a 
jeep as he was en route to his base at the beginning of his 
tour.  He also stated that he witnessed the death of a 
Vietnamese woman.  He testified that 
he had caught a ride to see one of his cousins at another 
post.  As the jeep he was riding in met a five-ton truck, the 
truck ran over a woman who had fallen in the road.  He said 
that he saw her crushed by the truck, and that he "saw blood 
come out of there, I saw the truck ran over her."  When 
asked about his symptomatology, the veteran testified that he 
reexperienced the claimed stressor events and sometimes woke 
up thinking about them.  

The veteran also indicated that he was currently receiving 
treatment at the Columbia VAMC for PTSD, and provided the 
name of his treating psychologist.  He indicated that he had 
been seen there approximately once per month for the past 
year prior to the hearing, and that he continued to receive 
treatment at the Columbia VAMC.  He stated that he had been 
prescribed medication for his PTSD symptoms, but was unable 
to recall what type.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Further, service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000); see also Cohen v. Brown, 10 
Vet.App. 128 (1997).  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor, and must be 
corroborated by "credible supporting evidence".

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's claimed PTSD, and in the 
SOC which was provided to him, determined that the claim was 
not well grounded.  The Board recognizes that the RO was 
acting pursuant to the law in effect at the time of its 
actions.  Until recently, the RO and the Board were required 
by law to assess every claim, before completing an 
adjudication as to its merits under substantive law, to 
determine whether it was well grounded.  If the claim was 
found not to be well grounded, then the RO was obligated to 
deny the claim and to assist the claimant no further in 
developing additional evidence pertaining to the claim, such 
as providing a VA medical examination.  38 U.S.C.A. § 5107(a) 
(West 1991); see Murphy v. Derwinski, 1 Vet. App. 78, 81-2 
(1990); Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In 
pertinent part, the VCAA repealed 38 U.S.C.A. § 5107(a), and 
replaced it with the following provisions regarding the duty 
to assist in developing claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 38 
U.S.C. § 5103A(a)).  

Prior to rendering a final decision on the issue of service 
connection for PTSD, the Board finds that there are 
procedural defects that must be addressed and corrected.

On review of the record, the Board notes the veteran's 
reference to treatment at the Columbia VAMC.  He indicated 
that this treatment was for PTSD and that he is seen there 
about once per month.  The U.S. Court of Appeals for Veterans 
Claims (Court) has stated that the duty to assist includes 
obtaining any relevant military, VA, or other government 
records.  See Thurber v. Brown, 5 Vet.App. 119, 124-25 (1993) 
(citing Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990)).  The 
Court has further held that the Secretary is deemed to have 
constructive knowledege of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Bell v. Derwnski, 2 Vet.App. 611 (1992).  As the VAMC records 
identified may shed light on the veteran's claimed stressors 
and symptomatology, they should be obtained and considered.  
See Dunn v. West, 11 Vet.App. 462, 467 (1998).

Review of the record also indicates that the RO made numerous 
requests for supporting information from the veteran, with 
only one response.  In development letters of November 1997, 
January 1998, and July 1998, the RO made requests for 
information concerning the veteran's claimed PTSD.  The 
veteran's response was received in August 1998.  It indicated 
that the veteran saw a lot of people killed in Vietnam and 
that he was also at Cam Ranh Bay when it got hit and that his 
friend was wounded in the attack.  No other information was 
provided by the veteran in response to RO inquiries.  
However, the Board notes that regardless of the veteran's 
failure to respond to RO requests for information, the record 
shows that the veteran discussed his alleged stressors during 
the VA medical examination of  January 1999.  He also 
testified in January 2001 as to the units with which he 
served, his in-service stressors, and recent treatment 
received at a VA medical facility.  The provisions of VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1) provide 
that where records available to the rating board do not 
provide objective or supportive evidence of the alleged in-
service traumatic stressor, it is necessary to develop this 
evidence.  MANUAL M21-1, Part IV, paragraph 11.38(f).  
Because the development outlined in the manual includes 
providing stressor information to USASCRUR in an attempt to 
verify the alleged stressors, this procedure is deemed 
mandatory.  Therefore, an attempt should be made to verify 
the veteran's claimed stressors.  See Zarycki v. Brown, 6 
Vet.App. 91 (1993).

Thereafter, in approaching a claim for service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the RO concludes that the record establishes 
the existence of such a stressor or stressors, then and only 
then, should the case be referred for a medical examination 
to determine the sufficiency of the stressor and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  The examiner should be informed precisely 
what stressors have been established by the record, and be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  If the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine the presence of 
service related PTSD is pointless.  Further, if the examiner 
renders a diagnosis of PTSD that is not clearly based on 
stressors in service whose existence the RO has accepted, the 
examination would be inadequate for rating purposes.

The Board notes that the Court has determined that where the 
record before the board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet.App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet.App. 88 (1990); 
Littke v. Derwinski, 1 Vet.App. 90 (1990).  In view of the 
foregoing, the Board finds that additional development is 
necessary, and this case is therefore Remanded to the RO for 
the following development:

1.  The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who have 
treated him, since his service separation, 
for PTSD and other psychiatric complaints.  
The veteran should be advised that this 
evidence might include, but not be limited 
to, copies of medical or psychiatric 
examinations that may have been performed 
since his service discharge. 

2.  The RO should obtain copies of the 
veteran's complete outpatient and inpatient 
treatment records (not already on file) 
from the Columbia VAMC and any other 
identified VA facility since his service 
separation.  Once obtained, all records 
must be permanently associated with the 
claims folder.

3.  The RO should also take appropriate 
steps to contact the veteran and request 
that he furnish a complete and detailed 
description of the traumatic incidents 
which produced the stress resulting in his 
claimed PTSD.  Specifically, the RO should 
request dates, exact location, and 
circumstances of the incidents claimed, and 
the names of any individuals involved.  
With regard to the alleged death of the 
Vietnamese woman, the RO should ask for the 
date and location of the accident which 
resulted in her death.  He should be asked 
whether this incident was reported.  If so, 
what was the name and rank of the 
individual taking the report?  With regard 
to the veteran's allegations that he 
performed perimeter guard duty, he should 
be asked whether he was ever placed under 
fire while performing this duty.  If so, 
the RO should inquire:  Under what 
circumstances did these attacks occur?  
Were they reported, and to whom?  
Similarly, with regard to being under fire 
while driving in convoys, the RO should 
inquire:  Under what circumstances did 
these attacks take place?  Where did these 
attacks take place?  Were they reported?  
If so, what was the name and rank of the 
individual taking the report?  With respect 
to the alleged incident at Cam Ranh  Bay, 
the RO should ask for the date of the 
attack claimed by the veteran.  It should 
also ask for the name of the friend the 
veteran alleges was injured during that 
attack.

Recognizing that recollection of events 
many years ago can be difficult, the 
veteran should be advised that this 
information is vital to obtaining 
supportive evidence of the stressful events 
he claims, and that he must be as specific 
as he is able, to facilitate a search for 
verifying information.

4.  Based upon the results of the above-
required request to  the veteran, the RO 
should request assistance from USASCRUR in 
an effort to substantiate the veteran's 
contentions.  A copy of all information 
from the claims file which might facilitate 
efforts to verify the veteran's claimed 
stressors, to include, at the discretion of 
the RO, a copy of this Remand, should 
accompany the request to USASCRUR.

5.  After receipt of USASCRUR's response, 
the RO should make a determination as to 
whether the veteran engaged in combat with 
the enemy during his military service.  If 
the answer is in the affirmative and his 
alleged stressors are related to such 
combat, the veteran's lay testimony 
regarding such claimed stressors must be 
accepted as conclusive as to their 
occurrence, and the further development for 
corroborative evidence, requested below, 
need not be undertaken.  Adjudication of 
the claim should then be undertaken 
pursuant to the provisions of 38 U.S.C.A. 
§ 1154(b).

6.  The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the event 
these records suggest the presence of other 
sources of relevant evidence, any such 
leads should be followed to their logical 
conclusion.

7.  If it is determined that the veteran 
engaged in combat during service and his 
alleged stressor(s) is (are) related 
thereto, or if it is otherwise determined 
that he was exposed to a stressor or 
stressors in service, he should be afforded 
a VA psychiatric examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
prior to the examination in order that he 
or she 
may review pertinent aspects of the 
veteran's service and medical history.  All 
tests deemed necessary by the examiner must 
be conducted, and the clinical findings and 
reasoning that form the basis of the 
opinion requested should be clearly set 
forth by the examiner.

a.  The examiner should be advised by 
the RO as to what in-service stressors 
have been accepted, either on the 
basis of credible supporting evidence 
or pursuant to corroborative 
verification by the service department 
or USASCRUR.

b.  The psychiatrist should render an 
opinion as to the degree of medical 
probability that the veteran currently 
suffers from PTSD resulting from his 
military experiences in Vietnam.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a 
specific corroborated stressor event 
(or events) experienced in Vietnam 
pursuant to the diagnostic criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the 
stressor(s) upon which the diagnosis 
is based.  The examiner should also 
identify any other psychiatric 
disorders that may be present, whether 
or not a valid diagnosis of PTSD can 
be made, and any diagnosis of a 
psychiatric disorder other than PTSD 
should be distinguished from any 
diagnosis of PTSD.  

8.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (Nov. 17, 2000), Fast Letter 00-92 (Dec. 
13, 2000), and Fast Letter 01-02 (Jan. 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.

9.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, to include the provisions of 38 
C.F.R. §§ 3.303, 3.304 and 38 C.F.R. § 
3.655, if appropriate.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




